DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The amendment filed May 10, 2022, has been received and entered.
	Claims 10 and 11 are canceled.  Claims 23 and 24 are new.
	Claims 1-9 and 12-24 are pending and examined on the merits.

Claim Objections
Claim 15 is objected to because of the following informalities:  
Claim 15 ends with two periods.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 24 is rendered indefinite by the recitation “the electrode of the pair of electrodes.”  It is unclear which one of the two electrodes of the pair is “the electrode.”  It is unclear whether “the electrode” is claim 24 is the electrode that includes a passivating dielectric layer on its surface as recited in the last two line of parent claim 23.  Moreover, it is unclear whether only one or both of the electrodes of the pair is capacitively coupled to tissue including the cell.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 3 comprises new matter since the full scope of claim 3 is not supported by the specification as filed.  The specification discloses that more than 80% of cells within the range of 50 microns from the electrodes showed ERK activation, and below 20% of cells showed ERK activation when the distance increased to more than 100 microns (page 23, paragraph [0095]).  However, there is no teaching of activating the broad genus of a ‘cell signaling pathway’ as recited in claim 3 (limitations regarding percentage of cells and distances from the electrodes), which encompasses cell signaling pathways that do not include ERK.
Because the specification as filed fails to provide clear support for the new claim language, a new matter rejection is clearly proper.

Notice Re: Prior Art Available Under Both Pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 5-7, 14, 16-18, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Sohn (Experimental Dermatology. 2015. 24: 958-963. Previously cited) in view of Merrill (Journal of Neuroscience Methods. 2005. 141: 171-198) and Taghian (J. R. Soc. Interface. 2015. 12: 20150153. 11 pages. Listed on IDS filed 2/21/21).
Sohn discloses a study in which electrical stimuli activates the MAPK/ERK, AKT/PKB, and Wnt/β-catenin signaling pathways in cells (page 961, right column first paragraph; page 962, right column, last full paragraph).  In particular, human dermal papilla cells (hDPCs) were placed into a 2-chamber culture slide fixed with an electrical conductor, wherein the electrode was connected to alternating current (AC), and electrical stimulation at various alternating current (AC) conditions of 3.5-10 V (in particular 3.5, 6, and 8 V) and 1-2 MHz (in particular, 1 and 2 MHz) was applied for 10 minutes (page 959, left column, second paragraph; page 958, last paragraph; abstract and page 958, second-to-last paragraph for description of the cells).  The selection of the frequency (1-2 MHz), duration of application of the electrical stimulation (10 minutes), and time period of 1000 ms (page 959, left column, second paragraph) signifies that the alternating current electric field of Sohn was ‘time-modulated’ as recited in instant claim 1.  Therefore, Sohn is comparable to instant independent claim 1 since Sohn discloses a method for activating a cell signaling pathway of interest (the elected species ‘MAPK/ERK signaling pathway’), comprising applying a time-modulated alternating current electrical field to the cell, wherein the amplitude (the voltage) and frequency of the time-modulated alternating current electrical field are selected to activate the cell signaling pathway of interest, thereby activating the cell signaling pathway.  

Sohn differs from instant independent claim 1 in that Sohn does not expressly disclose that applying the time-modulated alternating current electrical field to the cell is without occurrence of Faradaic processes.
Merrill discusses electrical stimulation of excitable tissue, comparing Faradaic and non-Faradaic charge transfer mechanisms (abstract).  Faradaic reaction product may be potentially damaging to the tissue being stimulated or the electrode (page 179, right column, first paragraph).  Furthermore, during electrical stimulation, Faradaic reactions should not occur at levels that are toxic to the surrounding tissue, and Faradaic corrosion reactions should not occur at levels that will cause premature failure of the electrode (page 184, left column, last paragraph).  Researchers support the concept that damage from electrical stimulation of tissue is due to electrochemical reaction products (page 191, left column, last paragraph).  Studies support the concept that monophasic stimulation is a more damaging form of stimulation than charge-balanced biphasic stimulation (page 191, paragraph bridging left and right columns).  Therefore, researchers proposed that two principles should be followed to achieve electrochemically safe conditions during tissue stimulation, which include (1) aiming for perfect symmetry of the electrochemical processes in the two half-waves of the pulses so that electrolysis products are not generated in the solution, and (2) aiming to inject charge via non-Faradaic or surface-Faradaic processes in order to avoid injecting any possibly toxic materials into the body (paragraph bridging pages 191 and 192).
Taghian discloses a study determining the effects of electric field (EF) frequency and extracellular environment on cell responses to the external electric field (EF) (page 2, right column, second paragraph).  In the study, the electrodes supplying the EF are isolated from the medium, and thus the EF is coupled to the cells and its environment capacitively, which eliminates electrochemical processes in the medium and reduces the electric current and associated ionic flow effects on the cell membrane (page 2, right column, second paragraph).  In particular, the electrodes used to generate the EF are isolated from the medium by dielectric spacers (page 2, last paragraph).  See also Figure 1 on page 3.
Before the effective filing date of the claimed invention, it would have been obvious to the person of ordinary skill in the art to apply the time-modulated alternating current electrical field to cells without occurrence of Faradaic processes when performing the method of Sohn.  One of ordinary skill in the art would have been motivated to do this in order avoid damage to the cells when performing the electrical stimulation method of Sohn; performing the electrical stimulation with Faradaic processes would have been expected to be damaging to the cells in Sohn since Merrill points out that electrical stimulation with Faradaic reactions could be damaging to tissue, wherein the Faradaic reaction products (electrochemical reaction products) may be damaging to tissue.  In order to apply the alternating current without occurrence of Faradaic processes, it would have been obvious to the person of ordinary skill to have provided the alternating current as biphasic stimulation (as taught in Merrill) and/or to have provided a dielectric spacer made of a dielectric material on the electrode of Sohn when performing the method of Sohn.  One of ordinary skill in the art would have been motivated to provide the alternating current as biphasic stimulation since past studies discussed in Merrill have shown that biphasic electrical stimulation should be sought to avoid the generation of electrolysis products which are Faradaic reaction products.  One of ordinary skill in the art would have been motivated to use a dielectric spacer made of a dielectric material on the electrode in order to couple the AC electric field to the cells and its environment capacitively, thereby eliminating electrochemical processes in the medium, as pointed out by Taghian.  Thus biphasic stimulation and the use of a dielectric spacer each would have been expected to result in preventing the occurrence of Faradaic processes. 
Therefore, Sohn in view of Merrill and Taghian renders obvious instant claims 1, 6, 14 (elected species ‘MAPK/ERK signaling pathway’), and 20 (3.5-10 V, including 3.5, 6, and 8 V, fall in the claimed range).
Regarding instant claim 2, selecting the time to start the experiment, selecting the frequency of the electrical stimulation, and selecting the duration (10 minutes) of the electrical stimulation applied to the cells each reads on selecting ‘timing’ of the AC electrical field to activate the cell signaling pathway of interest (MAPK/ERK signaling pathway) in a selected population of cells (the population of hDPCs).  Therefore, instant claim 2 is rendered obvious.
Regarding instant claim 5, Sohn teaches that p-ERK, p-AKT, and β-catenin protein expressions were significantly increased at the low voltage power of 3.5 V than at high voltage when compared to the control group (page 961, right column, first paragraph; page 960, second paragraph; abstract).  This reads on post-translational modification of a signaling protein (e.g. p-ERK) in the cell-signaling pathway (elected species MAPK/ERK signaling pathway).  Therefore, instant claim 5 is rendered obvious.
Regarding instant claim 7, the references differ from the claimed invention in that they do not expressly disclose that the amplitude and frequency of the time-modulated AC electrical field are selected to cause EGFR phosphorylation in the absence of EGF binding.  However, since Sohn in view of Merrill and Taghian renders obvious performing the same step of applying a time-modulated AC electrical field to a cell, wherein the amplitude and frequency of the time-modulated AC electrical field is selected to activate the MAPK/ERK signaling pathway, then the claimed effect of causing EGFR phosphorylation in the absence of EGF binding by the selected amplitude and frequency would have necessarily occurred.  Therefore, instant claim 7 is rendered obvious.
Regarding claims 16-18, 21, and 22, it would have been within the purview of the skilled artisan to have experimented with the shape of the time-modulated AC field (including using square, sine, triangle, sawtooth shapes), timing of each pulse phase, duration of silence interval time, and length of continuous application (including above 10 minutes as disclosed by Sohn, such as 15 minutes), and cycles timing and length.  Therefore, instant claims 16-18, 21, and 22 are rendered obvious.
A holding of obviousness is clearly required.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sohn, Merrill, and Taghian as applied to claims 1, 2, 5-7, 14, 16-18, and 20-22 above, and further in view of Chang (US 2009/0092989. Previously cited).
As discussed above, Sohn in view of Merrill and Taghian renders obvious claims 1, 2, 5-7, 14, 16-18, and 20-22.  The references differ from claim 4 in that the references do not expressly disclose that the AC electrical field (reading on a time-modulated AC electrical field) when applied does not cause a net ion current, or electroporation.
Chang teaches that a high frequency (e.g., greater than about 100 kHz) AC field typically has a period shorter than the Faradic reaction time of the respective voltage, and consequently, bubbles and net generation of ionic products do not occur at the electrodes (page 7, paragraph [0082]).
Before the effective filing date of the claimed invention, it would have been obvious to the person of ordinary skill in the art that the AC electrical field does not result in net generation of ionic products (reading on not causing a net ion current) when practicing the method rendered obvious by Sohn in view of Merrill and Taghian.  This would have been obvious to the person of ordinary skill in the art since the AC electrical field taught by Sohn is 1-2 MHz, i.e. 1,000 to 2,000 kHz, which is greater than about 100 kHz and thus is considered to be a high frequency AC field which Chang teaches as not resulting in a net generation of ionic products at the electrode.  Therefore, instant claim 4 is rendered obvious.
A holding of obviousness is clearly required.

Claims 4 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sohn, Merrill, Taghian, and Chang as applied to claim 4 above, and further in view of Zhan (Journal of Controlled Release. 2012. 160: 570-576. Previously cited).
As discussed above, Sohn, Merrill, Taghian, and Chang render obvious claim 4, specifically the embodiment of wherein the time-modulated AC electrical field when applied does not cause a net ion current.  The references differ from the alternative embodiment of claim 4 of wherein the time-modulated AC electrical field when applied does not cause electroporation.  Though Sohn, Merrill, Taghian, and Chang render obvious the limitation of claim 19 of ‘wherein the alternating current electrical field is selected so that when applied it does not cause a net ion current,’ they differ from claim 19 in that they do not disclose the additional limitation of claim 19 of ‘nor cause electroporation of a cell membrane of the cell.’
Zhan discusses electroporation, indicating that conventional electroporation has been conducted by short direct current (dc) pulses for delivery of macromolecules such as DNA into cells, and the vast majority of electroporation techniques are based on application of short intense pules of dc field (abstract; page 570, first paragraph).  On the other hand, reports on experimental work using alternating current (ac) field for electroporation have been scarce (page 570, first paragraph).  Successful fusion and gene delivery has been observed when the field frequency was 40-100 kHz, i.e. 0.04 MHz to 0.1 MHz, with studies performed for the range of 10 kHz to 1 MHz (page 570, right column, first paragraph).  In one study, electroporation with bipolar square wave pulses of 60 kHz, i.e. 0.06 MHz, with the finding that increasing the frequency to 1 MHz decreased the transfection efficiency (page 570, right column, first paragraph).
Additionally, Zhan points to the Schwan equation for describing transmembrane potential induced by an oscillating ac field and used for analyzing ac electroporation data in the frequency range of 10 kHz-1 MHz (paragraph bridging pages 570 and 571).  The equation indicates that the transmembrane potential in general decreases with higher ac frequency, given that the amplitude of the field is kept constant (page 571, left column, first paragraph).  Additionally, based on the equation, low-frequency ac (<10 kHz, i.e. <0.01 MHz) produces higher transmembrane potential than high-frequency ac (10 kHz-1 MHz) (page 571, left column, second paragraph).  Therefore, Zhan studied flow-through electroporation that employed continuous 10 Hz-10 kHz ac field for electroporation of cells with defined duration and intensity (page 571, left column, second paragraph; abstract).
Before the effective filing date of the claimed invention, it would have been obvious to the person of ordinary skill in the art that the AC electrical field (reading on time-modulated AC electrical field) does not cause electroporation when practicing the method rendered obvious by Sohn, Merrill, Taghian, and Chang.  This would have been obvious to the person of ordinary skill in the art since the AC electrical field taught by Sohn is 1-2 MHz, i.e. 1,000 to 2,000 kHz, which is greater than frequencies in the range of 40-100 kHz known in the art for AC electrical fields that result in electroporation of cells and the fact that the transmembrane potential decreases with higher AC frequency (which the skilled artisan would expect to affect permeabilization of a cell), as pointed out by Zhan.  Therefore, Sohn, Merrill, Taghian, and Chang in further view of Zhan renders obvious the embodiment of instant claim 4 of the AC electric field not causing electroporation, as well as rendering obvious instant claim 19.
A holding of obviousness is clearly required.

Claims 8, 9, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Sohn, Merrill, and Taghian as applied to claims 1, 2, 5-7, 14, 16-18, and 20-22 above, and further in view of Lim (Cellular Reprogramming. 2013. 15(5): 405-412. Previously cited).
As discussed above, Sohn in view of Merrill and Taghian renders obvious claims 1, 2, 5-7, 14, 16-18, and 20-22.  The references differ from claims 8 and 9 in that they do not disclose that the electric field (reading on time-modulated AC electric field) is applied with surface microelectrode pairs.  
Sohn in view of Merrill and Taghian is comparable to instant claim 23 in that they render obvious that the electrode of Sohn includes a passivating dielectric layer on its surface – providing the dielectric spacer on the electrode of Sohn (as discussed in the rejection above) would have been for the purpose of performing the electrical stimulation without Faradaic processes, and the dielectric spacer reads on a ‘passivating dielectric layer’ on the surface of the electrode of Sohn.  The references differ from claims 23 and 24 in that they do not disclose that electrical field is applied with a pair of electrodes.
Lim discloses application of sinusoidal electric fields (EFs) to affect cellular processes (abstract).  In particular, Lim studies applying low-frequency alternating current (AC) electric fields (EFs) to porcine neural progenitor cells (pNPCs) to determining their effects on cell patterning, proliferation, and differentiation (abstract).  In a previous study, application of sinusoidal AC EFs via interdigitated electrodes (IDEs) were found to increase intracellular calcium signaling in human adipose-derived stem cells (hASCs) (page 406, left column, second paragraph).  The advantage of IDEs includes creation of electric fields both parallel and above the surface of the electrode that allows stimulation of the cultured cells in highly reproducible, controlled, and quantifiable manner (page 406, left column, second paragraph).  Therefore, in the Lim study, electrical stimulation of pNPCs by AC electric fields was performed using tissue culture flasks with custom-fabricated IDEs comprising 25 electrode pairs embedded in a glass slide, wherein the electrode width was 100 microns (page 406, right column, last paragraph).  Given their width, these electrodes read on ‘microelectrodes.’  See also Figure 1 on page 407.  
Before the effective filing date of the claimed invention, it would have been obvious to the person of ordinary skill in the art to have used pairs of interdigitated microelectrodes on a glass slide, reading on surface microelectrode pairs, for applying AC electrical field (reading on time-modulated AC electrical field) to cells when performing the method rendered obvious by Soh, Merrill and Taghian.  One of ordinary skill in the art would have been motivated to use such electrodes since they have the advantage of creating electric fields both parallel and above the surface of the electrode that allows stimulation of the cultured cells in highly reproducible, controlled, and quantifiable manner, as pointed out by Lim (page 406, left column, second paragraph).  There would have been a reasonable expectation of applying a time-modulated AC electrical field to cells with such electrodes since Lim indicates that AC electric fields can be applied to cells for electrical stimulation of other cells (pNPCs).  Therefore, instant claims 8 and 9 (the dielectric spacer on the pairs of interdigitated electrodes result in the electrodes reading on dielectric passivated microelectrodes), and 23 (the dielectric spacer reads on a passivating dielectric layer, thus providing the dielectric spacer on the pairs of interdigitated electrodes results in an electrode that includes a passivating dielectric layer on its surface) are rendered obvious.
Further regarding instant claim 24, since a dielectric spacer isolates the electrodes from the cells which Taghian indicates as resulting in the electric field being coupled to cells and its environment capacitively when electrodes are used to apply electric field to cells (page 2, right column, second paragraph), then the electrodes with the dielectric spacer are capacitively coupled to the cells.  It would have been obvious to apply the process of Sohn, Merrill, Taghian, and Lim to skin tissue since Sohn provided their study to investigate the mechanism and optimal parameter settings for skin therapeutic conditions (abstract).  In doing, then the electrodes are capacitively coupled to the tissue including the cells.  Therefore, instant claim 24 is rendered obvious.
A holding of obviousness is clearly required.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sohn, Merrill, Taghian, and Lim as applied to claims 8, 9, 23, and 24 above, and further in view of Liaw (US 7,119,023. Previously cited).
As discussed above, Sohn, Merrill, Taghian, and Lim render obvious claims 8, 9, 23, and 24.  The references render obvious applying the AC electrical field (reading on a time-modulated AC electrical field) with pairs of interdigitated electrodes on a glass slide wherein a dielectric spacer is provided on the electrodes; these electrodes with a dielectric spacer read on dielectric passivated microelectrodes.  The references further differ from claim 12 in that they do not expressly disclose that the surface coating of the microelectrode pairs is hafnium dioxide (HfO2), ZrO2, Al2O3, SiO2, TiO2, Ta2O5, La2O3, Pr2O3, CrO2, or a combination thereof.  The references differ from claim 13 in that they do not expressly disclose that the surface of the microelectrode pairs includes a surface coating of hafnium dioxide (HfO2).   
Liaw discloses a gate electrode comprising poly-silicon, hafnium dioxide and/or other high-k dielectric materials (column 5, lines 62-65).
Before the effective filing date of the claimed invention, it would have been obvious to have used hafnium dioxide as the dielectric spacer material when performing the method rendered obvious by Sohn, Merrill, Taghian, and Lim since it is a dielectric material and suitable for use with an electrode.  The dielectric spacer reads on a surface coating of the microelectrode pairs.  In using hafnium dioxide as the material of the dielectric spacer, then instant claims 12 and 13 are rendered obvious.
A holding of obviousness is clearly required.

Response to Arguments
Applicant’s arguments, filed May 10, 2022, with respect to the objection of claim 12, the rejections under 35 U.S.C. 112(b) of claims 3, 7, 9, 10, 20, and 21, the rejection under 35 U.S.C. 102(a)(1) of claims 1-3, 5, 6, 14, 15, and 20 as being anticipated by Sohn, the rejection under 35 U.S.C. 103 of claims 7, 16-18, 21, and 22 as being unpatentable over Sohn, the rejection under 35 U.S.C. 103 of claim 4 as being unpatentable over Sohn in view of Chang, the rejection under 35 U.S.C. 103 of claims 4 and 19 as being unpatentable over Sohn and Chang in further view of Zhan, the rejection under 35 U.S.C. 103 of claim 8 as being unpatentable over Sohn in view of Lim, and the rejection under 35 U.S.C. 103 of claims 9-13 as being unpatentable over Sohn and Lim in further view of Taghian, have been fully considered and are persuasive.  In particular, the amendment of claim 12 has overcome the claim objection.  The rejections under 35 U.S.C. 112(b) have been overcome by the amendments of claims 3, 7, 9, 20, and 21, or rendered moot by the canceling of claim 10.  
The rejection under 35 U.S.C. 102(a)(1) has been overcome by the amendments of independent claims 1 and 15.  In particular, Sohn does not expressly disclose that the application of the AC electrical field is without occurrence of Faradaic processes as recited in claim 1.  Sohn also does not disclose that the frequency of their AC electrical field is selected to be less than 100 kHz as recited in claim 15.  For this same reason, the rejections under 35 U.S.C. 103 have been overcome.
Therefore, the claim objection and these rejections have been withdrawn. 
However, upon further consideration, new grounds of rejection are made in view of the newly cited reference Merrill, which is cited in combination with the previously cited references.  To the extent Applicant’s arguments are directed to the new grounds of rejection under 35 U.S.C. 103, they are unpersuasive.  In particular, Applicant asserts that in contrast to the method of amended claim 1, Sohn discloses applying “electrical stimulation” to skin to induce hair growth (citing page 958 of Sohn), and thus the processes disclosed in Sohn appear to use and depend on Faradaic processes.  However, Applicant has not explained how electrical stimulation necessarily signifies that Faradaic processes occur, nor has Applicant provided evidence (e.g. journal article, declaration) to support the assertion that the electrical stimulation signifies that Sohn uses and depends on Faradaic processes.  Since the assertion that the processes disclosed in Sohn appear to use and depend on Faradaic processes is not supported by evidence, then Applicant’s argument is unpersuasive.  
	Applicant also asserts that it would not have been obvious to modify the processes of Sohn to proceed without the occurrence of Faradaic processes because such a modification would change the principle of operation of the processes of Sohn, and thus would render the processes of Sohn inoperable and unsatisfactory for their intended purpose.  Applicant cites MPEP 2143.01(V) and MPEP 2143.01(VI).  However, Sohn does not state that Faradaic processes must occur for their invention, nor has Applicant provided evidence to demonstrate that Faradaic processes must occur for the intended purpose of Sohn of mediating the activation of the MAPK/ERK pathway by application of an AC electrical field.  Sohn does not provide any teachings regarding the criticality of Faradaic processes for their invention.  Since it does not appear that Faradaic processes are critical for performing the method of Sohn for the intended purpose of activating the MAPK/ERK pathway, then the absence of Faradaic processes would not appear to change the principle of operation of the processes of Sohn.  
	Regarding claim 15, Applicant’s arguments are persuasive since Sohn explicitly discloses 1-2 MHz which is significantly greater than claimed range of less than 100 kHz.  There would not have been a reasonable expectation that the MAPK/ERK signaling pathway could be activated by reducing the frequency of the AC electrical field of Sohn from 1-2 MHz to less than 100 kHz.
	Regarding new claims 23 and 24, Applicant asserts that Sohn does not appear to disclose or suggest that a time-modulated alternating current electrical field is applied to a cell by a pair of electrodes.  The Examiner agrees.  Therefore, new grounds of rejection over Sohn in combination with other references are set forth above to render obvious claims 23 and 24.  Applicant repeats the assertion that the processes disclosed in Sohn appear to use and depend on Faradaic processes.  As discussed above, this assertion is unpersuasive since it is not supported with sufficient reasoning and evidence.  Based on this assertion, Applicant asserts that because the inclusion of a passivating dielectric layer on the surface of an electrode would impede the ability of the electrode to provide electrical current to tissue, modifying the processes of Sohn to use an electrode having a passivating dielectric layer on its surface would change the principle of operation of the processes of Sohn, and would render the processes of Sohn inoperable or unsatisfactory for their intended purpose, citing MPEP 2143.01(V), (VI).  However, Applicant has not provided evidence to support the assertion that inclusion of a passivating dielectric layer would impede the ability of the electrode to provide electrical current to tissue (or the cells in the culture, as tested in the study of Sohn), or render Sohn unsuitable for activating the MAPK/ERK pathway.  Sohn does not provide any teaching that Faradaic processes are critical for activating the MAPK/ERK pathway by application of an AC electrical field.

Conclusion
	Claims 1-9, 12-14, and 16-24 are not allowed.
	Claim 15 is free from the art.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN EMILY FERNANDEZ whose telephone number is (571)272-3444. The examiner can normally be reached 10:30am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Sef
/SUSAN E. FERNANDEZ/Examiner, Art Unit 1651          


/RENEE CLAYTOR/Supervisory Patent Examiner, Art Unit 1651